   Case 4:20-cv-00160-RSB-BKE Document 72 Filed 12/01/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 WILLIAMS & HAUPT, P.C., individually and
 on behalf of a class of similarly situated
 businesses and individuals,

                Plaintiff,                                  CIVIL ACTION NO.: 4:20-cv-160

        v.

 CENTURY BANKOF GEORGIA;
 FARMERS & MERCHANTS BANK OF
 SOUTH CAROLINA; FIRST CHATHAM
 BANK; OPTUS BANK; SOUTH ATLANTIC
 BANK; UNITED COMMUNITY BANK,
 INC.; and UNITED COMMUNITY BANK
 (GEORGIA),

                Defendants.

                                            ORDER

       Before the Court is the Notice of Voluntary Dismissal, filed by Plaintiff on November 9,

2020. (Doc. 71.) In the filing, Plaintiff notifies the Court of its voluntary dismissal, without

prejudice, of all claims asserted against Defendants Farmers & Merchants Bank of South Carolina;

First Chatham Bank; Optus Bank; South Atlantic Bank; and United Community Bank (Georgia),

none of which have filed an answer or a motion for summary judgment in the case. (Id.) Also

pending is a previously-filed Notice of Dismissal, filed on August 26, 2020, wherein Plaintiff

voluntarily dismissed, without prejudice, its claims against Defendants Truist Financial

Corporation; Truist Bank; Synovus Bank; Colony Bank; and Colony Bankcorp., Inc., none of

which had filed an answer or a motion for summary judgment in the case. (Doc. 41.) Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an action by filing “a notice

of dismissal before the opposing party serves either an answer or a motion for summary judgment.”
    Case 4:20-cv-00160-RSB-BKE Document 72 Filed 12/01/20 Page 2 of 2



Because the specified Defendants have not filed answers or motions for summary judgment in this

case, the Court GRANTS Plaintiff’s requests, (docs. 41, 71), and DISMISSES Defendants

Farmers & Merchants Bank of South Carolina; First Chatham Bank; Optus Bank; South Atlantic

Bank; United Community Bank (Georgia); Truist Financial Corporation; Truist Bank; Synovus

Bank; Colony Bank; and Colony Bankcorp., Inc. without prejudice. See Plains Growers, Inc. v.

Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 255 (5th Cir. 1973) (“[R]eading the rules governing

dismissal by notice and dismissal by motion together, we conclude that it was intended by the rule-

makers to permit dismissal against such of the defendants as have not served an answer or motion

for summary judgment . . . .”).1 Between these two filings (and previously-filed dismissals of other

Defendants), Plaintiff has dismissed all of its claims against all Defendants that were remaining in

the case. Accordingly, the Clerk is hereby authorized and directed to CLOSE this case and

terminate all pending motions.

       SO ORDERED, this 1st day of December, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1,
1981.


                                                  2
